Case 1:17-cv-04657-LDH-LB Document 39 Filed 12/07/18 Page 1 of 1 PageID #: 160
                                                                                     ,>%P
                                                                            iNci
                                                                       USDr_.TH,v;i c'";jr-. i . :-^:y.
UNITED STATES DISTRICT COURT                                                           ^
EASTERN DISTRICT OF NEW YORK                                          -k             0j             >V
                                                         X
LIONEL PIERRE,                                                         ERCO:• LYM C FFICE

                      Plaintiff,                                              ORDER
                                                                        17 CV 4657(LDH)(LB)
       -against-

POLICE OFFICER SEAN ROCCO,
Tax ID #937396 at 113"' Precinct,

                      Defendant.
                                                         X
BLOOM,United States Magistrate Judge:

       Following the initial conference in this case, the Court issued an Order dated March 6,
2018 stating it would seek pro bono counsel for plaintiff pursuant to 28 U.S.C. § 1915(e)(1).
Despite the Court's diligent efforts over the course of the last several months, the Court has been
unable to secure volunteer counsel to represent Plaintiff in this case. Plaintiff was previously
advised that there is no right to counsel in a civil case, Guggenheim Capital. LLC v. Birnbaum,
722 F.3d 444, 453 (2d Cir. 2013), and the Court cannot require an attorney to take a civil case
without a fee. Mallard v. U.S. Dist. Court. 490 U.S. 296 (1989). As such, this matter must
proceed. The Court shall hold a status conference in this case on January 3, 2019 at 11 a.m. in
Courtroom 11A of the United States Courthouse, 225 Cadman Plaza East Brooklyn, NY 11201.
Parties are advised that they must contact each other before making any request for an
adjournment to the Court. Any request for an adjournment must be received in writing at least
forty-eight(48) hours before the scheduled conference.
SO ORDERED.



                                                              /S/ Judge Lois Bloom
                                                              LOIS BLOOM
                                                              United States Magistrate Judge
Dated: December 6, 2018
       Brooklyn, New York
